OPINION. OF THE COURT BY
WlLLIAM ROGERS CLAY, Commissioneb,
Affirming.
In this ease no brief has been filed by appellant. In the absence of a brief specifying the errors for which a reversal is asked, it will be presumed that no errors exist, and that the judgment is correct. Commonwealth v. Lexington & Eastern Ry. Co., 167 Ky. 422, 180 S. W. 532; Continental Insurance Co. v. Ramsey, 160 Ky. 441, 169 S. W. 855; Crawford v. Wiedemann, 158 Ky, 333, 164 S. W. 981; Brown v. Daniels, 154 Ky. 267, 157 S. W. 3.
Judgment affirmed.